Motion to amend remittitur granted to the extend that the return of the remitittur to this court is requested, and motion for reargument granted. Case set down for reargument during the October, 1949, session. *Page 796 
to the Sherman Act (U.S. Code, tit. 15, § 1) if construed to permit suits by non-signatories and against non-signatories of "fair trade" contracts relating to commodities in interstate commerce'. This Court held such construction of Article 24-A of the General Business Law of New York to be consistent with the Constitution and laws of the United States."